Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 18th, 2013 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non‐Final Office Action mailed February 23, 2021.

Claim Objection
Claim 9 is objected to because of the following informalities:  in line 3, “in a f substantially same as the steering wheel of the vehicle” is grammatically incorrect. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0217332 A1 to Park et al. (hereinafter, Park) in view of KR 10-2017-0130197 to Bae et al. (hereinafter, Bae).
Regarding claim 1, Park discloses:
A vehicle comprising: a camera configured to acquire a driving image of the vehicle; a control device configured to acquire a plurality of driving elements of the vehicle {Park: a vehicle includes an image capturer [camera] configured to acquire a driving image of surrounding environment of the vehicle (abstract); a dash board [control device] 40 on which various instrumentations are provided [acquire a plurality of driving elements of the vehicle] to control an operation of the vehicle 10 (paragraph [0049])};
a controller configured to output the driving image and driving information of the vehicle derived based on a control situation of the control device to the driving image acquired by the camera {Park: the processor [controller] 160 acquires additional information including vehicle state information about a state in which the driving image is captured [driving information of the vehicle derived based on a control situation of the control device to the driving image acquired by the camera] (paragraph [0083]); displays the selected driving image and additional information corresponding to the driving image (615)[configured to output the driving image and driving information) (paragraph [0121])}.
 Bae teaches overlapping driving information with the driving image {Bae: in drawing, it is long and it exemplifies in the front of vehicle image upper portion (670) with the vehicle speed information (672) (fig. 5f, page 44, lines 14-16 of the English translation)}.
Park further discloses:
control to display the driving information on the driving image based on a user's command inputted through an input unit, the driving information comprising at least one of the plurality of driving elements {Park: the image capturing environment information is acquired from various sensors provided on the vehicle 10 [plurality of driving elements of the vehicle](paragraph [0084]); displays the selected driving image and additional information corresponding to the driving image (615)[the controller is configured to display the driving information] (paragraph [0121]); the input 80 receives a control command from the user, and outputs an electrical signal corresponding to the input control command [based on a user's command input](paragraph [0061])}. 

Similar reasoning applies to claim 7. 
Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bae and further in view of US10607092B2 to Murad et al. (hereinafter, Murad), US 20040199327 A1 to Isogai et al. (hereinafter, Isogai) and  US 20190283770A1 to Kubota et al. (hereinafter, Kubota).
Regarding claim 2, which depends from claim 1, Murad teaches:
wherein the plurality of driving elements include a rotation angle of the steering wheel {Murad: the vehicle operating conditions may include steering wheel angle, the control module 68 may receive the steering wheel angle from the steering wheel angle sensor (col. 7, lines 59-63)}.
Isogai teaches: a pedal effort of a pedal {Isogai: the acceleration pedal position sensor 11 works to measure a pedal effort or position of the accelerator pedal operated by a vehicle operator, the brake pedal position sensor 15 works to measure a position of a brake pedal of the vehicle (paragraph [0035])}.
Park teaches: a speed of the vehicle {Park: the vehicle state information includes vehicle speed (fig. 11, paragraphs [0085], [0121]}.
Kubota teaches a direction indication of the vehicle {Kubota: the controller 120 causes a turn signal indicator 606-3 [direction indication] indicating a direction of a route change of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering feature of Murad, the pedal efforts feature of Isogai, the speed feature of Park and direction indication feature of Kubota with the described invention of Park in view of Bae in order to cover steering rotation, speed, pedal effort and direction indication as driving elements. 
Similar reasoning applies to claim 8.
Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bae and further in view Murad and Kubota.
Regarding claim 3, which depends from claim 1, Murad teaches: wherein the control device comprises a steering wheel of the vehicle {Murad, col. 7, lines 59-63}, 
Park and Kubota teaches: wherein the controller is configured to output the driving image comprising a rotation angle of the steering wheel displayed in a substantially same form as the steering wheel of the vehicle {Park, fig. 11, paragraph [0121]; Kubota, fig. 4)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steering wheel angle sensing feature of Murad and steering wheel display feature of Kubota with the described invention of Park in view of Bae in order to provide visible indication of steering to the driver.
Similar reasoning applies to claim 9.
Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bae and further in view of Isogai and Kubota. 

wherein the control device comprises a pedal of the vehicle, wherein the controller is configured to output the driving image comprising a pedal effort of the pedal displayed in a form at least one of a gauge or a bar {Isogai, paragraph [0035]; Kubota, fig. 3}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Kubota so that the pedal effort is shown in a form of a gauge or a bar and incorporate the modification and the pedal effort of Isogai with the described invention of Park in view of Bae in order to provide visible indication of pedal effort to the driver.
Similar reasoning applies to claim 10.
Claims 5, 6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bae and further in view of Kubota.
Regarding claim 5, which depends from claim 1, Park and Kubota teach:
wherein the controller is configured to output the driving image comprising a speed of the vehicle derived based on a wheel speed of the vehicle displayed in a form at least one of a gauge or a bar {Park, fig. 11, paragraphs [0085], [0121]; Kubota, fig. 3}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display of Kubota with the described invention of Park in view of Bae in order to provide visible indication of speed to the driver.
Similar logic applies to claim 11.
Regarding claim 6, which depends from claim 1, Park further discloses that the controller is configured to output the driving image comprising an operation state {Park, fig. the operation state includes a direction indication of the vehicle {Kubota: the controller 120 causes a turn signal indicator 606-3 [direction indication] indicating a direction of a route change of the host vehicle M to be displayed in the driving support state display region 600-3. (fig. 5, paragraph [0084])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the direction indication feature of Kubota with the described invention of Park in view of Bae in order to provide visible indication of direction indication to the driver.
Similar logic applies to claim 12.
    
Response to Arguments
Applicant's arguments filed May 21, 2021 with respect to claims 1 and 7 have been fully considered but they are not persuasive. The disclosures of the cited references, which are used in the above rejections, are not limited to the differences pointed out by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        



/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661